DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 10/13/2022 to the Office Action mailed on 07/13/2022 is acknowledged.
Claim Status
Claims 11, 17, 18, 29-37, 42, 46-48 and 64 are pending. 
Claims 1-10, 12, 13, 15, 16, 19-28, 38-41, and 43-45 were previously cancelled and claims 14, 
and 49-63 are cancelled.
Claim 64 is newly added.
Claims 11, 17, 18, 29-37, 42, 46-48 and 64 have been examined.
Claims 11, 17, 18, 29-37, 42, 46-48 and 64 are rejected.
Priority
Priority to application 62/860642 filed on 06/12/2019 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection is maintained but modified in view of the amendment to the claims.
Claims 11, 17, 18, 29-37, 42, 46-48 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not reasonably provide enablement for suppressing tumor angiogenesis in a subject having cancer by suppressing iNOS. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
In considering the factors for the instant claims:
a) In order to use the claimed invention one of skill in the art must determine which compound and/or mixture of compounds suppress iNOS and have the effect of suppressing tumor angiogenesis. For the reasons discussed below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
b) The description describes using a composition comprising a pharmaceutical grade acid and a pharmaceutical grade buffer for administration to a patient having cancer. The description does not provide detailed data that where iNOS is decreased angiogenesis is suppressed.
c) The description provides working examples administering the instantly claimed composition post-chemotherapy having an effect on chemotherapy-related fatigue. However, none of the examples show administration of the instant composition for suppressing tumor angiogenesis.
d) The nature of the invention, for suppressing angiogenesis, is complex.
e) The prior art provides a contradictory with regard to iNOS suppression, Fukumura et al. teach there have been several studies that offer conflicting observations, iNOS expression does not show any correlation with tumor progression, but in some cases iNOS expression was inversely correlated with tumor progression, and positively correlated with apoptosis (page 524, column 2, paragraph 2). “These discrepancies might originate from differences in tumour type, host tissue or tumour model (page 524, column 2, paragraph 3). “Although exogenous iNOS transfer (which produces NO at high levels) induces anti-tumour activity, endogenous iNOS expression in tumour cells seems to promote tumour growth, angiogenesis, invasion and metastasis. Therefore, specific inhibition of iNOS might be a strategy for cancer treatment. However, these apparent contradictory findings in animal models have indicated that NO might have dual effects in cancer and highlight the importance of careful scrutiny of the use of iNOS inhibitors as anti-tumour reagents in humans” (page 526, column 1, paragraph 1).
f) The skill of those in the art of oncology is high.
g) There is no predictability of suppressing iNOS to achieve suppressing tumor angiogenesis in a type of tumor. 
h) The claims are broad in that the methods claim administration of a wide variety of acids and buffers to any tumor suppressing iNOS.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. However, the description lacks clear evidence that deceasing iNOS would result in suppressing tumor angiogenesis. As such, the skilled practitioner would turn to the prior art for such guidance, however the prior art indicates that increasing iNOS has thus far given contradictory results in tumor angiogenesis. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between a compositions ability to suppress iNOS a particular tumor and tumor angiogenesis. Such amounts to undue experimentation.

Response to Applicant’s Arguments
Applicant argues that the state of the prior art is clear that decreasing iNOS suppresses tumor angiogenesis. Applicant’s argument has been fully considered but found not to be persuasive. Applicant has merely explained the mechanism of iNOS function in tumor angiogenesis. However, the Applicant has not addressed the unpredictability of exploiting the mechanism in effectively suppressing angiogenesis in tumors. The instant claims assert that any tumor can be treated with any pharmaceutical grade acid and any pharmaceutical grade buffer and suppress angiogenesis in the tumor. However, Fukumura et al. has provided evidence that in some tumors suppression of iNOS has the effect of promoting tumor growth. Fukumura et al. concludes with the warning that using iNOS inhibitors for anti-tumor activity should be done under careful scrutiny. Therefore, one  ordinary skill in the art having knowledge of Fukumura et al. would understand that there is no predictability that suppressing iNOS would suppress tumor angiogenesis. 
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Applicant’s Arguments 
The rejection of claim(s) 11, 17, 18, 29, 30, 31, 32, 34, 35, and 46-48 under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Application 2010/0087370 A1, Published 04/08/2010) in view Wu et al (Ascorbate protects against impaired arteriolar constriction in sepsis by inhibiting inducible nitric oxide synthase expression, Published 01/15/2004), da Guarda et al. (Heme changes HIF-α, eNOS and nitrite production in HUVECs after simvastatin, HU, and ascorbic acid therapies, Published 07/2016), and Anasagasti et al. (Japanese Patent 5366551 B2, Published 12/11/2013) is withdrawn in view of the amendment to the claims.

This is a new ground of rejection necessitated by the amendments to the claims.
Claim(s) 11, 17, 18, 29, 30, 31, 32, 34, 35, 46- 48 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borretzen et al. (US Patent 5135948, Published 08/04/1992) in view Rivero et al. (US Patent 8535657 B2, Published 09/17/2013) as evidenced by Mikirova et al. (Anti-angiogenic effect of high doses of ascorbic acid, Published 09/12/2008).
The claims are directed to a method of suppressing tumor angiogenesis in a subject having cancer comprising administering a composition comprising a pharmaceutical grade acid such as ascorbic acid (Vitamin C) and a pharmaceutical grade buffer such as citrate buffer and/or phosphate buffer and wherein the composition has a pH of about 4.0 to 7.7 and a total titratable acid content between 60-3,000 mmol/L. The claims are further directed to the administering a second agent such as an anti-cancer agent. 
Borretzen et al. teach a composition as anti-cancer agent against carcinoma comprising L-ascorbic acid and 5,6-O-benzylidene-L-ascorbic acid (prior art claim 1). The composition can be formulated for parenteral administration in a form suitable for injection or intravenous infusion (column 7, lines 21-31). Physiological pH of injectables will be established by inclusion of buffering agents as is known in the pharmaceutical art (column 8, lines 17-19).
Borretzen et al. lacks a teaching or suggestion wherein the composition has a pH of 4.0 to 7.7.
Rivero et al. teach a stabilized composition for the treatment of solid tumors comprising interferon (prior art claim 1). The formulation further comprises water and a citrate buffer at pH of 4.0-5.6 (column 16, Table 4). 
Mikirova et al. teach suppression of NO (nitric oxide) generation appeared to be one of the mechanisms by which AA mediated angiostatic effects (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to combine the compositions of Borretzen et al. and Rivero et al. and have a reasonable expectation of success. One would have been motivated to do so since the are compositions intended for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617